Exhibit 10.2

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

TO:    Macfarlane, Ferguson & McMullen, P.A.    Attn: J. Paul Raymond, Esq.   
625 Court Street, Suite 200    Telephone: (727)441-8966    Clearwater, FL 33756
   Facsimile: (727) 442-8470       E-Mail: JPR @ MACFAR.COM

THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into this 10th day of September, 2012, and constitutes an
agreement by which O’DONNELL ACQUISITIONS, LLC, a California limited liability
company (“Buyer”), agrees to purchase and FLOWBAKE TAMPA EAST, LLC, a Florida
limited liability company (“Seller”), agrees to sell the following:

A. The following parcel of land (the “Land”), situated in the City of Tampa,
County of Hillsborough, Florida, located at 1988 Tampa East Boulevard, Tampa,
Florida, which metes and bounds description of such land is anticipated to be as
described on Exhibit “A” attached hereto and incorporated herein, and which Land
is (or will be) improved with an approximately 12,160 square foot commercial
truck and dock terminal for Flowers Baking Co. of Bradenton, LLC (“Tenant”) as
the sole tenant. Seller currently is in the process of completing improvements
on the Land for Tenant (the “Additional Improvements”).

B. Any and all structures, buildings, facilities, or other improvements situated
on the Land, including the Additional Improvements (collectively, the
“Improvements”);

C. All rights, privileges, easements, and appurtenances to the Land or the
Improvements, including without limitation any mineral rights held by Seller and
all easements, rights-of-way, and other appurtenances used or connected with the
beneficial use or enjoyment of the Land or the Improvements (the term “Real
Property” referring collectively to the Land, the Improvements, and all such
attendant rights, privileges, easements and appurtenances);

D. All personal property, building equipment (including, without limitation,
HVAC, air filtration, and other building systems), signs, site plans, surveys,
soil and substrata studies, architectural renderings, plans and specifications,
engineering plans and studies, floor plans and other plans or studies of any
kind relating to the Real Property, and other supplies and fixtures owned by
Seller or any related or affiliated party and used in the operation of the Real
Property (collectively, the “Personal Property”); and

E. All intangible property owned by Seller or any related or affiliated entity
and used in connection with the Real Property or the Personal Property,
including without limitation all leases, contract rights, guaranties, permits
and warranties (the “Intangible Personal Property”).

The Real Property, the Personal Property, and the Intangible Personal Property
are sometimes collectively referred to as the “Property”.



--------------------------------------------------------------------------------

The terms and conditions of this Agreement and the instructions to Macfarlane,
Ferguson & McMullen, P.A. (“Closing Attorney”) are as follows:

1. Purchase and Sale. FOR VALUABLE CONSIDERATION, the receipt and sufficiency of
which are hereby acknowledged, Seller agrees to sell the Property to Buyer, and
Buyer agrees to purchase the Property from Seller, upon the terms and conditions
set forth herein.

2. Purchase Price. The purchase price (“Purchase Price”) for the Property shall
be ONE MILLION SIX HUNDRED EIGHTY-FOUR THOUSAND SIXTY-SEVEN DOLLARS
($1,684,067.00), payable as follows:

(a) Upon the “Effective Date”, as defined in Section 3, Buyer shall deposit, or
cause to be deposited with Closing Attorney the sum of FIFTY THOUSAND DOLLARS
($50,000.00) (“Deposit”), which Deposit shall be applied toward payment of the
Purchase Price upon the “Closing” (as defined in Section 3). The Deposit shall
be invested by Closing Attorney in an interest-bearing account with SunTrust
(the “Escrow Account”) with all interest accruing thereon paid to the party
entitled to the Deposit or, at Buyer’s election, credited to the Purchase Price
upon the “Closing”, as hereafter defined. If the Closing fails to occur for any
reason other than a material default by Buyer, the Deposit plus any accrued
interest thereon shall be immediately returned by Closing Attorney to Buyer,
and, without waiver of any other rights Buyer may have at law, in equity or
under this Agreement, this Agreement shall be deemed terminated.

(b) In addition to the Deposit, Buyer shall also concurrently deposit with
Closing Attorney the additional sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”). The Independent Consideration shall be
non-refundable to Buyer as independent consideration for the rights extended to
Buyer under this Agreement. The Independent Consideration shall be released to
Seller immediately following Buyer’s deposit of the Independent Consideration
with the Closing Attorney. In all instances under this Agreement in which Buyer
elects to terminate or is deemed to have terminated this Agreement, Seller shall
retain the Independent Consideration. The Independent Consideration shall not be
applicable towards the Purchase Price.

(c) Upon the later of (a) the expiration of the Inspection Period (as defined in
Section 5 below) and (b) five (5) business days after Seller provides Buyer with
copies of the full set of Completion Documents (as defined in Section 11 below),
provided this Agreement has not otherwise been terminated, Buyer shall deposit
or cause to be deposited with Closing Attorney, by confirmed wire transfer of
funds, the sum of FIFTY THOUSAND DOLLARS ($50,000.00) (“Additional Deposit”),
which Additional Deposit shall be applied towards payment of the Purchase Price
upon the Closing. The Additional Deposit shall be deposited in the Escrow
Account by Closing Attorney with all interest accruing thereon paid to the party
entitled to the Additional Deposit or, at Buyer’s election, credited to the
Purchase Price upon the Closing. Should the Closing fail to occur for any reason
other than a material default by Buyer, including without limitation Seller’s
failure to satisfy a condition to Buyer’s obligations hereunder and Buyer’s
refusal to waive such failure, then the Additional Deposit and any accrued
interest thereon shall be immediately returned by Closing Attorney to Buyer, and
without waiver of any other rights Buyer may have at law, in equity or under
this Agreement, this Agreement shall be deemed terminated.

(d) Upon the Closing, Buyer shall deposit or cause to be deposited with Closing
Attorney, in the form of a confirmed wire transfer of funds, the balance of the
Purchase Price, plus such additional funds, if any, as may be required to pay
Buyer’s share of prorations and closing costs, as set forth herein.

 

-2-



--------------------------------------------------------------------------------

3. Closing.

(a) Effective Date. For the purposes of this Agreement, the “Effective Date”
shall be deemed the date Closing Attorney shall have received an executed
counterpart of this Agreement from both Buyer and Seller. Upon the Effective
Date, Closing Attorney shall provide Buyer and Seller with a fully executed copy
of the Agreement by e-mail. In addition, Buyer and Seller agree to execute,
deliver and be bound by any reasonable or customary supplemental closing
instructions of Closing Attorney or other instruments as may be reasonably
required by Closing Attorney. The printed portions of any such supplemental
instructions shall not amend or supersede any portions of this Agreement. If
there is any inconsistency between such supplemental instructions and this
Agreement, this Agreement shall control.

(b) Closing. For purposes of this Agreement, the “Closing” shall be defined as
the date that the Special Warranty Deed, the form of which is attached hereto
and incorporated herein as Exhibit “C” (“Special Warranty Deed”), conveying the
Land and Improvements to Buyer, is executed and delivered to the Closing
Attorney (as defined below) for delivery and recording in the Official Records
of Hillsborough County, State of Florida. The Closing shall be on or before the
date (the “Closing Date”) that is ten (10) days after the later of (a) the
expiration of the Inspection Period and (b) Seller provides Buyer with copies of
the Completion Documents, provided that the deposits required by Paragraphs 13
and 14 below have been made by Seller and Buyer, respectively, and all
conditions precedent to Buyer’s obligations hereunder have either been satisfied
or waived by Buyer.

(c) Closing Attorney. Pursuant to Florida law, all aspects of the Closing shall
be conducted under the supervision and control of an attorney duly licensed to
practice law in the State of Florida (the “Closing Attoney”), and such Closing
Attorney shall obtain a closing protection letter from the Title Company (as
defined below) for the benefit of Buyer. Unless otherwise agreed by the parties,
the Closing Attorney shall be Macfarlane, Ferguson & McMullen, P.A. Buyer
acknowledges that the Closing Attorney also represents Seller, and the Closing
Attorney may continue to represent Seller in the event of any allegation of
default by either Seller or Buyer provide the Closing Attorney complies with its
escrow obligations under this Agreement.

4. Condition of Title. It shall be a condition to Buyer’s obligations hereunder
that First American Title Insurance Company (together with such direct access
re-insurers as Buyer shall approve) (“Title Company”) be unconditionally
prepared and committed to issue its ALTA Owner’s Extended Coverage Title
Insurance Form 2006 Policy with any exception for liens or parties in possession
deleted (other than the rights of Tenant under the Lease) and together with any
endorsements Buyer may require to the extent available in Florida (“Title
Policy”) in the amount of the Purchase Price, showing fee title to the Land and
Improvements vested in Buyer (or its title nominee, as hereinafter provided),
subject only to the following (“Condition of Title”):

(a) A lien to secure payment of real estate taxes, not delinquent;

(b) Matters affecting the Condition of Title created by or with the written
consent of Buyer; and

(c) Exceptions disclosed by a current extended coverage ALTA Commitment
(“Commitment”) with respect to the Land and Improvements issued by the Title
Company and which are approved or deemed approved by Buyer in accordance with
this paragraph. Within ten (10) days after Effective Date, Seller, at its sole
cost and expense, shall provide to Buyer the

 

-3-



--------------------------------------------------------------------------------

Commitment, together with legible copies of the instruments underlying any
exceptions referred to in the Commitment (“Exceptions”), and Seller’s most
recent copy of any survey of the Land and Improvements. Seller shall be
absolutely obligated to remove, at or prior to Closing, and Buyer shall be
deemed to have disapproved, all monetary exceptions to title other than
non-delinquent real property taxes. If, on or before twenty (20) days following
receipt of the Commitment, Exceptions and Survey, Buyer disapproves any
non-monetary items described therein, Seller shall thereafter have the right to
attempt to eliminate or ameliorate to Buyer’s satisfaction such matters as Buyer
shall have so disapproved on or before the expiration of the Inspection Period.
Seller shall give written notice to Buyer within such period whether Seller is
unable or unwilling to ameliorate or eliminate such disapproved matters. If
Seller so notifies Buyer that it is unable or unwilling to eliminate or
ameliorate any such disapproved matters, Buyer shall have the right, exercisable
by written notice delivered to Seller and Closing Attorney on or before the
expiration of the Inspection Period, to (i) waive its prior disapprovals of
those matters which Seller is unable to eliminate or ameliorate, in which event
such disapproved matters shall be deemed approved; or (ii) terminate the
Agreement, in which event Buyer’s Deposit and Additional Deposit plus all
accrued and unpaid interest thereon shall be returned to Buyer and thereafter
this Agreement and the rights and obligations of the parties hereunder shall
terminate, except for Buyer’s indemnity obligations under Section 6 below.

(d) During the term of the Agreement, Seller shall not cause or permit title to
the Land and Improvements to differ from the Condition of Title approved by
Buyer pursuant to the foregoing, without Buyer’s prior written consent. Seller
shall provide whatever documentation and indemnities that are reasonably
necessary to cause the Title Policy to delete any exceptions relates to
mechanic’s/construction liens in connection with the Improvements. Buyer
acknowledges that Seller is processing a plat or subdivision map (the “Map”) to
cause the Land to be a separate legal parcel. Any material modification to the
boundaries of the Land as compared to Exhibit “A” attached hereto shall entitled
Buyer to terminate this Agreement if Buyer reasonably determines that such
modification will adversly affect Buyer’s interest in the Property or value
thereof, in which event, the Deposit and the Additional Deposit shall be
returned to Buyer.

5. Inspection Period. For a period (the “Inspection Period”) commencing as of
the Effective Date and continuing until the date that is twenty (20) days after
the Effective Date and Seller provides Buyer with the Property Documents, Buyer
shall have the right to review and satisfy itself that the legal, economic and
physical aspects of the Property and the acquisition terms and conditions are
satisfactory to Buyer, including, without limitation, Buyer’s review of such
audits, marketing studies, appraisals, environmental reports, inspections or
investigations with respect to the Property and this transaction as Buyer deems
necessary or desirable in the exercise of its sole discretion. Buyer’s
obligations hereunder shall be conditioned upon Buyer’s satisfaction with or
waiver of such matters, which satisfaction or waiver shall be in Buyer’s sole,
absolute and non-reviewable discretion. If Buyer, by the expiration of the
Inspection Period, notifies Seller of its election to terminate this Agreement
in a writing delivered to Seller and Closing Attorney, then the Deposit and the
Additional Deposit and all accrued and unpaid interest thereon shall immediately
be refunded by Closing Attorney to Buyer and thereafter this Agreement shall be
deemed cancelled and neither party shall have any further rights or obligations
hereunder, except for Buyer’s indemnity obligations under Section 6 below.
Otherwise, on or before the expiration of the Inspection Period, Buyer shall be
deemed to have elected to proceed to the Closing (the “Closing Notice”). Upon
delivery, or deemed delivery, of the Closing Notice, Buyer shall be deemed to
have approved all matters subject to its review during the Inspection Period,
and the Deposit (and the Additional Deposit if paid pursuant to this Agreement)
shall be deemed non-refundable to Buyer, subject to the satisfaction of the
Conditions of Closing stated in Section 12 below. Within ten (10) days after the
Effective Date (and within five [5] days after Seller obtains actual knowledge
of the existence of

 

-4-



--------------------------------------------------------------------------------

any new information within the following categories), Seller shall deliver to
Buyer (or make available to Buyer in an on-line data room) the following due
diligence items, to the extent the same are in Seller’s possession or control:

(a) Copies of the lease between Seller and Tenant and amendments thereto
(“Lease”) with respect to the Property;

(b) Copies (if any) of building permits, certificates of occupancy, subdivision
maps and any and all other licenses, permits and governmental approvals and
authorizations pertaining to the Property, and any notices of violation thereof
served on Seller, including any building, fire or planning department notices;

(c) Copies (if any) of the current plans and specifications for the Improvements
for the original shell construction and all tenant improvement work and any
proposed plans and specifications for any further improvements to the Property,
including any and all building department changes (collectively, the “Plans and
Specifications”);

(d) Copies (if any) of any management contracts, construction contracts, service
agreements, maintenance agreements, brokerage contracts, listing agreements and
any other contracts or agreements between Seller and any third party affecting
or relating to the ownership, operation, leasing, maintenance, repair or
development of the Property including, without limitation, any executory
contracts between Seller and any third party pertaining to the construction,
operation, repair or maintenance of any of the Improvements, together with
copies of all warranties with respect thereto;

(e) Any and all insurance policies, together with copies of the roof warranty;

(f) A draft of any conditions, covenants, restrictions or easements
(collectively, the “CC&Rs”) that Seller contemplates to be recorded against the
Land;

(g) Tenant financial statements in Seller’s possession or reasonably available
to Seller;

(h) The most recent property tax statements for the Property for the current
fiscal year and the prior two (2) fiscal years;

(i) Reserved;

(j) Reserved;

(k) A detailed list of all Personal Property including, without limitation, any
and all fixtures, equipment and tools owned by Seller and used on or in
connection with the Property to be conveyed to Buyer at Closing pursuant to the
“Bill of Sale”, as hereafter defined, together with a copy of all warranties and
guaranties applicable thereto. Such list shall reflect any and all security
interests in the Personal Property;

(l) Any and all soils, geotechnical and environmental reports (if any),
including asbestos, hazardous materials, Phase I or II assessments, and/or
information on transformers or any other PCB generating devices;

(m) Any and all building inspection information and reports (if any);

 

-5-



--------------------------------------------------------------------------------

(n) Copies of all correspondence, memos, notes and any other writings between
Seller and any governmental agencies or Tenant concerning the Property;

(o) All information regarding existing or pending assessment districts
pertaining to the Property or any portion thereof;

(p) All information regarding any previous or pending litigation pertaining to
the Property or any portion thereof;

(q) All information regarding the original construction year of the Improvements
and the original developer, architect, contractor and structural, mechanical,
electrical, civil and plumbing engineers;

(r) The most recent survey of the Property; and

(s) Within ten (10) days after Buyer provides Seller with a form reasonably
requested by Buyer’s environmental consultant, a completed environmental
questionnaire.

Seller shall be solely responsible for the costs of preparing copies of
documents, schedules and lists referred to in this subparagraph. Buyer shall be
solely responsible for any costs incurred in connection with its review and/or
investigation of the matters set forth in this paragraph. Except as otherwise
indicated, all instruments, documents and the like referenced above shall be
delivered by Seller to Buyer on or before ten (10) days following the Effective
Date, and Seller shall continue to provide to Buyer through the Closing any such
additional instruments, documents and the like, and or modifications thereof,
within ten (10) days after Seller obtains actual knowledge of the existence
thereof. All such documents provided by Seller to Buyer pursuant to this Section
shall be referred to herein as the “Property Documents.” The Property Documents
shall be provided to Buyer without any representation or warranty by Seller with
regard to the accuracy or adequacy of the information contained therein other
than that the Seller has provided Buyer with complete copies of such information
in Seller’s possession or control. Buyer acknowledges that it has been provided
an adequate opportunity to perform all studies and investigations it shall
require in its sole discretion with regard to the transactions contemplated by
this Agreement.

6. Buyer’s Inspection Rights. During the term of this Agreement, Buyer, its
agents, contractors and subcontractors shall have the right to enter upon the
Property at reasonable times during ordinary business hours, upon 24 hours prior
notice to Seller and subject to the rights of Tenant in possession, to make any
and all inspections and tests as may be necessary or desirable in Buyer’s sole
judgment and discretion, provided however that any invasive testing such as soil
borings or similar testing shall require Seller’s prior written approval.
Buyer’s obligations hereunder shall be subject to its satisfaction with the
apparent physical condition of the Land and the Improvements (including, without
limitation, the absence of any hazardous materials or toxic wastes, asbestos or
asbestos containing materials and PCBs). Buyer shall use care and consideration
in connection with any of its inspections. No such inspection or examination by
Buyer shall be deemed to expressly or implicitly waive any representation or
warranty made by Seller in this Agreement. Buyer shall indemnify and hold Seller
harmless from damages resulting from such entry and/or activities upon the
Property by Buyer, its agents, contractors and subcontractors; provided,
however, such obligation to indemnify and hold harmless shall not include any
diminution in property value, clean up or containment costs or any other loss,
liability or expense due merely to the discovery of the presence of hazardous
waste or toxic substances on the Property. Buyer and its agents, contractors and
subcontractors shall not interfere with the ongoing construction of the
Improvements on the Property by Seller.

 

-6-



--------------------------------------------------------------------------------

7. Disclaimer Of Warranties. SUBJECT TO SELLER’S REPRESENTATIONS, WARRANTIES AND
COVENANTS IN THIS AGREEMENT, SELLER OR ITS AGENTS HAS NOT MADE AND DOES NOT MAKE
ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED AS TO THE MERCHANTABILITY,
QUANTITY, QUALITY, PHYSICAL CONDITION OR OPERATION OF THE PROPERTY, ZONING, THE
SUITABILITY OR FITNESS OF THE PROPERTY OR ANY IMPROVEMENTS THEREON, IF ANY, FOR
ANY SPECIFIC OR GENERAL USE OR PURPOSE, THE AVAILABILITY OF WATER, SEWER OR
OTHER UTILITY SERVICE, OR ANY OTHER MATTER AFFECTING OR RELATING TO THE
PROPERTY, ITS DEVELOPMENT OR USE INCLUDING BUT NOT LIMITED TO, THE PROPERTY’S
COMPLIANCE WITH ANY ENVIRONMENTAL LAWS. NEITHER PARTY IS RELYING ON ANY
STATEMENT OR REPRESENTATIONS MADE BY THE OTHER NOT EMBODIED HEREIN. BUYER HEREBY
EXPRESSLY ACKNOWLEDGES THAT NO SUCH WARRANTIES AND REPRESENTATIONS HAVE BEEN
MADE, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT. BUYER ACKNOWLEDGES THAT
THE PROVISIONS OF THIS AGREEMENT FOR INSPECTION AND INVESTIGATION OF THE
PROPERTY ARE ADEQUATE TO ENABLE BUYER TO MADE BUYER’S OWN DETERMINATION WITH
RESPECT TO MERCHANTABILITY, QUANTITY, QUALITY, PHYSICAL CONDITION OR OPERATION
OF THE PROPERTY, ZONING, SUITABILITY OR FITNESS OF THE PROPERTY OR ANY
IMPROVEMENTS THEREON, IF ANY, FOR ANY SPECIFIC OR GENERAL USE OR PURPOSE, THE
AVAILABILITY OF WATER, SEWER OR OTHER UTILITY SERVICE OR ANY OTHER MATTER
AFFECTING OR RELATING TO THE PROPERTY, ITS DEVELOPMENT OR USE, INCLUDING WITHOUT
LIMITATION, THE PROPERTY’S COMPLIANCE WITH ANY ENVIRONMENTAL LAWS. AS OF
CLOSING, BUYER WILL BE DEEMED TO HAVE INSPECTED THE PROPERTY OR CAUSED SUCH
INSPECTION TO BE MADE AND WILL BE THOROUGHLY FAMILIAR AND SATISFIED THEREWITH.
SUBJECT TO SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS IN THIS AGREEMENT,
BUYER SHALL TAKE THE PROPERTY IN ITS PHYSICAL CONDITION, “AS IS, WHERE IS, WITH
ALL FAULTS.” SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENT, REPRESENTATION OR INFORMATION MADE OR GIVEN BY ANYONE
PERTAINING TO THE PROPERTY EXCEPT TO THE EXTENT SET FORTH IN THIS AGREEMENT.

8. Buyer’s Representations and Warranties. In consideration of Seller’s entering
into this Agreement and as an inducement to Seller to sell the Property, Buyer
makes the following representations and warranties, each of which is material
and is being relied upon by Seller (the continued truth and accuracy of which
shall constitute a condition precedent to Seller’s obligations hereunder):

(a) This Agreement has been duly and validly authorized, executed and delivered
by Buyer and no other action is requisite to the valid and binding execution,
delivery and performance of this Agreement by Buyer. Other than as disclosed in
this Agreement, no consents or waivers of or by any third party are necessary to
permit the consummation by Buyer of the transactions contemplated pursuant to
this Agreement; and

(b) Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of Buyer’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets (v) admitted in writing Buyer’s inability to pay its
debts as they come due, or (vi) made an offer of settlement, extension, or
composition to its creditors generally.

 

-7-



--------------------------------------------------------------------------------

9. Seller’s Representations and Warranties. In consideration of Buyer’s entering
into this Agreement and as an inducement to Buyer to purchase the Property,
Seller makes the following representations and warranties, each of which is
material and is being relied upon by Buyer (the continued truth and accuracy of
which shall constitute a condition precedent to Buyer’s obligations hereunder):

(a) This Agreement has been duly and validly authorized, executed and delivered
by Seller and no other action is requisite to the valid and binding execution,
delivery and performance of this Agreement by Seller. Other than as disclosed in
this Agreement, no consents or waivers of or by any third party are necessary to
permit the consummation by Seller of the transactions contemplated pursuant to
this Agreement;

(b) To the best of Seller’s knowledge, there are no actions, suits or
proceedings pending against, threatened or affecting the Lease or the Property,
at law or in equity, and there are no pending or threatened proceedings in
eminent domain or otherwise which would affect the Property or any portion
thereof;

(c) To the best of its knowledge, Seller is not aware of the existence of any
violation of law or governmental regulation with respect to the Property;

(d) There are no agreements (whether oral or written) between Seller and any
other party affecting or relating to the right of any party with respect to
possession or maintenance of the Property, or any portion thereof, which are
obligations which will affect the Property or any portion thereof subsequent to
the recordation of the Special Warranty Deed, except as set forth in the Lease
or as may be reflected in the Condition of Title or the Property Documents;

(e) To the best of Seller’s knowledge, all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by law and
for the normal operation of the Property are (or will be by Closing) fully
installed, function properly, are adequate to service the Property and all
hook-up and similar charges have been paid in full;

(f) To the best of Seller’s knowledge, Seller has acquired all licenses,
permits, easements (other than the CC&Rs to be approved by Buyer and recorded on
or before Closing), rights of way and all building and occupancy permits from
any governmental authority having jurisdiction, relating to Seller’s operation
of the Property;

(g) To the best of Seller’s knowledge, the Property is zoned for the uses
contemplated in the Lease;

(h) Seller has received no written notice from any insurance carrier of the
Property regarding dangerous, illegal or other conditions requiring corrective
action;

(i) The Lease is in full force and effect on the terms set forth therein and has
not been modified, amended, or altered, in writing or otherwise. The Lease sets
forth the entire agreement between Seller and Tenant with respect to the
Property. Seller has not received any prepaid rent or other payments (except to
the extent Buyer receives a credit for the same at Closing) or any security
deposit in connection with the Lease, and to the best of Seller’s knowledge,
Tenant is not entitled to any abatement of rent. Seller is not in default with
respect to the Lease nor will Seller be in default thereunder but for the
requirements of notice or the passage of time, or both. There have been no
claims asserted by Tenant for offsets against rent or any other monetary or
other claim made against Seller, as landlord, which shall apply after the
Closing. Tenant has not been given any concession or consideration for the
rental of any space

 

-8-



--------------------------------------------------------------------------------

that shall apply after the Closing, and Tenant is not entitled hereafter to any
concessions, rebates, construction of further improvements, moving or other
allowances or free or reduced rent for any period after the Closing, except as
set forth in the Lease. Seller is not aware of any default by Tenant under the
Lease, or that Tenant would be in default with notice or the passage of time or
both. All leasing commissions with respect to each Lease, including any renewal
or expansion options, have been paid by Seller and there are no outstanding
commission obligations or listing agreements that will affect Buyer or the
Property after the Closing;

(j) Reserved;

(k) Except as disclosed in the Commitment, no assessments for public
improvements have been made against the Property that remain unpaid including,
without limitation, those for construction of sewer and water lines and mains,
street lights, streets, sidewalks and curbs;

(l) The documents delivered by Seller to Buyer pursuant to paragraph 5 are
complete copies of all of the documents in Seller’s possession or control
relative to the leasing, use, ownership, development, maintenance, management
and repair of the Property. Seller has not assigned its rights thereunder to any
other person, firm or entity and no further consent is necessary or required to
make the Assignment of Lease and Assignment of Contracts effective;

(m) To the best of Seller’s knowledge, there is no material defect in the
condition of the Property, or any portion thereof, which has not been corrected
or which will impair the operation of the Property;

(n) To the best of Seller’s knowledge, the Improvements are being completed and
installed in accordance with the plans being delivered to Buyer pursuant to
paragraph 5 above, which plans were approved by all governmental authorities
having jurisdiction thereof;

(o) To the best of Seller’s knowledge, Seller has delivered to Buyer complete
copies of all material existing site assessment reports and certifications
within its possession or control with respect to the presence or absence of
Hazardous Materials (as defined below on the Property). To the best of Seller’s
knowledge, except as disclosed in the reports identified in paragraph 5 above
(the “Reports”), there are no surface or subsurface soil, water, mineral,
chemical or environmental conditions which, or which with the passage of time,
will require removal, remediation or encasement of materials or reporting to any
governmental authority or constitute a nuisance, a violation of any federal,
state or local environmental protection, maintenance, preservation or
improvement statute, regulation or ordinance or otherwise adversely affect the
use and operation of the Property and, except as disclosed in the Reports, and
to the best of Seller’s knowledge, there are no underground or other storage
tanks situated on the Property and no such tanks have in the past been present
on and removed from the Property. To the best of Seller’s knowledge, except for
fuels and other materials used in the ordinary course of construction of the
Improvements, neither Seller nor Tenant has ever generated, stored, handled or
disposed of any Hazardous Materials at the Property or permitted the same in
violation of applicable law, and except as disclosed in the Reports, and to the
best of Seller’s knowledge, there has been no release, threatened release,
discharge, spillage, uncontrolled loss, seepage or filtration of any Hazardous
Materials at the Property. For such purposes, “Hazardous Materials” shall mean
any material hazardous to human health including any inflammable explosives,
radioactive materials, asbestos, polychlorinated biphenyls, hazardous materials,
hazardous wastes, hazardous or toxic substances, oil, or related materials,
which are listed in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Resource Conservation and Recovery Act,
the Clean Water Act, the Clean Air Act, the Toxic

 

-9-



--------------------------------------------------------------------------------

Substances Control Act, the Safe Drinking Water Act or similar state law, or in
the regulations adopted and publications promulgated pursuant thereto, or in any
other federal, state or local environmental law, ordinance, rule or regulation,
whether now existing or hereafter arising;

(p) Seller is not a “foreign person” within the meaning of Section 1445 et seq.
of the Federal Code; and

(q) Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of Seller’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing Seller’s inability to pay its
debts as they come due, or (vi) made an offer of settlement, extension, or
composition to its creditors generally.

Notwithstanding anything to the contrary herein, the effect of the
representations and warranties made in this Agreement shall not be diminished or
deemed to be waived by any inspections, tests or investigations made by Buyer or
its agents; provided, however, that Buyer shall not be entitled to rely and any
of the representations or warranties made in this Agreement to the extent any
information obtained by Buyer is inconsistent with such representations or
warranties. Buyer shall either disclose such inconsistency to Seller prior to
Closing for resolution thereof or, subject to Buyer’s termination rights for a
changed matter after the end of the Inspection Period, Buyer shall be deemed to
have waived any claim arising therefrom. Except as expressly herein otherwise
provided, the representations and warranties of Seller set forth in this
Agreement shall be true on and as of the Closing as if those representations and
warranties were made on and as of such time.

10. Covenants of Seller. Seller hereby covenants with Buyer as follows:

(a) Prior to Closing, Seller shall neither execute any new lease nor renew,
modify, terminate or grant any material consent with respect to the existing
Lease without Buyer’s prior written consent. Prior to Closing, Seller shall not
accept from Tenant payment of rent or other charges more than one (1) month in
advance or apply any security deposit to rent due from any Tenant. At Closing,
the security deposit provided for under the Lease shall be fully assigned to
Buyer, and Tenant or any other party shall not have any claim (other than for
customary refund at the expiration of the Lease) to all or any part of any
security deposit. Where Buyer’s consent is required pursuant to this
subparagraph, it shall be deemed given unless Seller is otherwise notified
orally or in writing within five (5) days of Buyer’s receipt of a proposed new
or modified Lease;

(b) Prior to Closing, Seller shall not enter into any contract nor renew,
modify, terminate or grant any material consent with respect to any existing
contract with respect to the Property which will survive Closing or otherwise
affect the use, operation or enjoyment of the Property after Closing without
Buyer’s prior written consent, which shall not be unreasonably withheld, delayed
or conditioned. Where Buyer’s consent is required pursuant to this subparagraph,
it shall be deemed given unless Seller is otherwise notified orally or in
writing within five (5) days of Buyer’s receipt of a proposed new or modified
contract. Prior to the expiration of the Inspection Period, Buyer shall provide
Seller with written notice of the contracts that Buyer will assume pursuant to
the Assignment of Contracts (as hereafter defined), and Seller hereby agrees to
terminate, as of the Closing, all contracts not to be assumed by Buyer pursuant
to the Assignment of Contracts;

 

-10-



--------------------------------------------------------------------------------

(c) Prior to the end of the Inspection Period, Seller shall use commercially
reasonable efforts to obtain an estoppel certificate signed by Tenant where
Tenant represents that the Lease constitutes the entire agreement between Seller
and Tenant with respect to the Property and that Tenant has no knowledge of any
default by Seller under the Lease or any condition that would become a default
by Seller but for the requirements of notice or the passage of time, or both.

(d) As part of the package of Completion Documents, Seller shall obtain from
Tenant and deliver to Buyer a duly executed estoppel certificate (“Estoppel
Certificate”), the form of which is attached hereto as Exhibit “K”, including
such other information as Buyer may reasonably require subject to the terms of
the Lease, dated on or after Tenant has accepted the completion of the
Additional Improvements and affirmed its obligation to commence paying
additional rent therefor in accordance with the Lease. If Seller fails to timely
obtain the Estoppel Certificate containing no adverse claims or allegations from
Tenant, or if any Estoppel Certificate contains allegations of material defaults
by Seller or information concerning the Lease different from the information
provided by Seller to Buyer, Buyer shall have the right to, without waiver of
any other rights Buyer may have at law, in equity or under this Agreement,
terminate this Agreement, in which event the Deposit and the Additional Deposit
and all interest accrued thereon shall be immediately refunded to Buyer and
thereafter neither party shall have any further obligations hereunder.

(e) The existing insurance policies shall remain continuously in force through
the day of Closing;

(f) At all times prior to Closing, Seller shall operate and manage the Property
as required by the Lease;

(g) At all times prior to Closing, Seller shall perform when due all of Seller’s
obligations under the Lease and any and all contracts and agreements affecting
the Property;

(h) Reserved;

(i) To the extent the Lease does not require Tenant to pay for such items,
Seller has paid or will pay in full, prior to Closing, bills and invoices for
labor, goods, material and services of any kind relating to the Property,
utility charges, and employee salary and other accrued benefits relating to the
period prior to Closing. Any alterations, installations, decorations and other
work required to be performed under the Lease or other agreements affecting the
Property have been, or will by Closing be, completed and are, or will be, paid
in full. Any brokerage fee or similar commission which is or will become due and
payable in connection with the Lease has been or will be paid by Seller prior to
Closing;

(j) All action required pursuant to this Agreement which is necessary to
effectuate the transaction contemplated herein will be taken promptly and in
good faith by Seller;

(k) After the date hereof and prior to Closing, no part of the Property, or any
interest therein, will be alienated, liened, encumbered or otherwise
transferred. Seller shall make all payments of principal and interest required
under any mortgage due prior to Closing;

(l) Seller, upon learning of same prior to Closing, shall promptly notify Buyer
of any change in any of the Property Documents, change in the condition with
respect to the Property or any event or circumstance which would render any
representation, covenant or

 

-11-



--------------------------------------------------------------------------------

warranty of Seller under this Agreement untrue or misleading in any material
respect. If any changed circumstance could have a material adverse affect on
Buyer, the Property or the value thereof, as reasonably determined by Buyer,
Buyer shall have the right, exercisable by written notice delivered to Seller
and Closing Attorney within five (5) business days of receipt of Seller’s
notice, to (i) approve any such amendments or changes; or (ii) terminate the
Agreement, in which event Buyer’s Deposit and Additional Deposit plus all
accrued and unpaid interest thereon shall be returned to Buyer and thereafter
this Agreement and the rights and obligations of the parties hereunder shall
terminate, except as and to the extent otherwise expressly herein provided.

11. Completion of the Asset.

(a) “Completion of the Asset” shall be deemed to have occurred upon final
completion of the Additional Improvements and Seller’s delivery to Buyer of the
following documents (collectively, the “Completion Documents”): (i) the Estoppel
Certificate; (ii) all such information required by the Title Company to allow
the Title Company to delete any exceptions related to liens against the Property
in connection with the Additional Improvements; (iii) if required by Buyer, an
updated ALTA survey (the “Survey”), prepared by a licensed land surveyor
reasonably approved by Buyer, at Buyer’s sole cost and expense, certified to
Title Company and Buyer and their successors and assigns and any other entity
required by Buyer, meeting the standards required of Title Company to remove any
exceptions to the Title Policy related to survey or inspection items, subject to
reasonable modifications approved by Buyer, dated after substantial completion
of the Additional Improvements, which Survey may include the depiction of the
location of all improvements on the Property in relation to all boundary lines
and easements; (iv) copies of all warranties applicable to the Additional
Improvements; (v) copies of any other documents required to be provided to
Tenant in connection with the completion of the Additional Improvements; and
(vi) a copy of the recorded plat or subdivision map in the form approved or
deemed approved by Buyer causing the Land to be a separate legal parcel. Buyer
will then have five (5) business days after receipt of the Completion Documents
to inspect the Additional Improvements in order to ensure they have been
constructed according to the Plans and Specifications for such Additional
Improvements as provided to Buyer as part of the Property Documents. Buyer shall
notify Seller in writing within said five (5) business days if Buyer has a good
faith basis to believe that the Additional Improvements were not constructed
according to the Plans and Specifications or that the Completion Documents are
not accurate or complete. If Completion of the Asset has not occurred by
November 15, 2012, Buyer may elect may either of the following options by
written notice thereof to Seller:

(i) Continue the term of this Agreement pending Completion of the Asset; or

(ii) Terminate this Agreement, in which event Buyer’s Deposit and Additional
Deposit plus all accrued and unpaid interest thereon shall be returned to Buyer
and thereafter this Agreement and the rights and obligations of the parties
hereunder shall terminate, except as and to the extent otherwise expressly
herein provided.

(b) If Buyer elects to continue this Agreement pursuant to clause (i) above,
then by the fifteenth (15th) day of each subsequent month, if Completion of the
Asset has not occurred, Buyer shall have the same option to continue or
terminate as set forth above.

(c) When Seller reasonably believes that all requirements for Completion of the
Asset will be achieved within twenty (20) days, Seller shall provide written
notice thereof to Buyer (the “Anticipated Completion Notice”).

 

-12-



--------------------------------------------------------------------------------

(d) Seller hereby agrees to protect, defend, indemnify and hold Buyer free and
harmless from any lien claims related to the Additional Improvements. The
foregoing indemnity shall survive the Closing.

12. Conditions of Closing. In addition to the other terms and provisions of this
Agreement which give Buyer the right to terminate this Agreement, Buyer’s
obligation to purchase the Property from Seller shall be subject to the
occurrence and/or satisfaction of the following conditions (or Buyer’s written
waiver thereof, it being agreed that Buyer may waive any or all of such
conditions):

(a) Completion of the Asset (including recordation of the plat or subdivision
map causing the Land to be a separate legal parcel);

(b) The Title Company is unconditionally prepared and committed to issue the
Title Policy insuring title to the Property vested in Buyer or its nominee in
the amount of the Purchase Price, subject only to the approved Condition of
Title;

(c) Receipt of any and all third-party consents needed to allow Seller to assign
the contracts set forth in the Assignment of Contracts (if applicable);

(d) As of the Closing, Seller shall have performed all of the obligations
required to be performed by Seller under this Agreement;

(e) At Closing, (i) there shall be no litigation or administrative agency or
other governmental proceeding of any kind whatsoever, pending or threatened,
which after Closing would materially adversely affect the value of the Property
or the ability of Buyer to operate the Property in the manner in which it is
currently being operated, and (ii) the physical condition of the Property shall
be substantially the same as on the date of execution of this Agreement,
reasonable wear and tear and the Additional Improvements excepted; and

(f) All representations and warranties made by Seller to Buyer in this Agreement
shall be true and correct as of the Closing.

If any of the foregoing are not satisfied or waived by Buyer, Buyer shall have
the right, without waiver of any other rights it may have at law, in equity or
under this Agreement, to terminate this Agreement, in which event the Deposit
and the Additional Deposit together with all interest accrued thereon, shall
immediately be refunded to Buyer and thereafter neither party shall have any
further obligations hereunder.

13. Deposits by Seller. At least two (2) business days prior to the scheduled
Closing Date, Seller shall deliver to Closing Attorney for recordation or
delivery to Buyer upon the Closing, the following documents and instruments,
fully executed and acknowledged where appropriate:

(a) The Special Warranty Deed conveying the Land and Improvements to Buyer (or
its title nominee, as hereafter provided);

(b) The original Lease (or a certified true copy thereof), any amendments
thereto, all documents, agreements and other writings referenced therein, and
all lease files pertaining to the Lease;

 

-13-



--------------------------------------------------------------------------------

(c) An Assignment of Lease (“Assignment of Lease”), the form of which is
attached hereto and incorporated herein as Exhibit “E”, pursuant to which Seller
assigns to Buyer all of Seller’s right, title and interest in and to the Lease;

(d) Any and all contracts affecting the maintenance, repair, improvement and/or
development of the Property that Buyer has agreed to assume in accordance with
paragraph 11 hereof;

(e) An Assignment of Contracts (“Assignment of Contracts”), the form of which is
attached hereto and incorporated herein as Exhibit “F”, pursuant to which Seller
assigns to Buyer all of Seller’s right, title and interest in and to the
contracts affecting the maintenance, repair, improvement and/or development of
the Property;

(f) Any and all “reliance letters” requested by Buyer during the Inspection
Period and agreed to be provided by Seller in connection with the design,
improvement and/or development of the Property;

(g) A Bill of Sale (“Bill of Sale”), the form of which is attached hereto and
incorporated herein as Exhibit “G”, conveying all of Seller’s right, title and
interest in and to any and all Personal Property appurtenant to the Property;

(h) A General Assignment (“General Assignment”), the form of which is attached
hereto and incorporated herein as Exhibit “H”, pursuant to which Seller assigns
to Buyer all of Seller’s right, title and interest in and to any and all
warranties, guaranties, licenses, permits, plans, maps, name rights and other
documents and instruments pertaining to the Property, to the full extent that
such assignment is permitted by law;

(i) A Certification re Withholding, executed by Seller pursuant to Section 1445
et seq. of the Internal Revenue Code of 1986, as amended, the form of which is
attached hereto and incorporated herein as Exhibit “J”;

(j) Reserved;

(k) A Certification of Representations and Warranties, the form of which is
attached hereto and incorporated herein as Exhibit “I”;

(l) A letter, in a form approved by Buyer, signed by Seller and addressed to
Tenant, advising Tenant of the sale herein to Buyer and directing that all
future rent payments and other charges are to be forwarded to Buyer at an
address to be supplied by Buyer;

(m) A closing statement (“Closing Statement”) prepared by Closing Attorney,
setting forth all payments, adjustments, prorations, closing costs and expenses
attributable to this transaction;

(n) Reserved;

(o) All keys to all locks located on the Property to the extent in Seller’s
possession or control;

(p) The original Estoppel Certificate addressed to Buyer from Tenant;

 

-14-



--------------------------------------------------------------------------------

(q) A Gap Indemnity Agreement and Owner’s Affidavit in the forms approved by
Seller and the Title Company.

14. Deposits by Buyer. At least two (2) business days before the scheduled
Closing Date, Buyer shall deposit or cause to be deposited with Closing Attorney
the funds which are to be applied towards the payment of the Purchase Price in
the amounts and at the times designated in paragraph 2 above, less the aggregate
of all security deposits and/or any prepaid rent by Tenant, and such other
adjustments resulting from the prorations conducted pursuant hereto. In
addition, at least two (2) business days before the scheduled Closing Date,
Buyer shall execute and acknowledge (where appropriate) and deposit with Closing
Attorney for delivery to Seller upon the Closing counterparts of the Assignment
of Lease, the Assignment of Contracts and the Closing Statement.

15. Damage or Condemnation Prior to Closing. Seller shall promptly notify Buyer
of any casualty to the Property or any condemnation proceeding commenced prior
to the Closing. If any such damage or proceeding relates to or may result in the
loss of any material portion of the Property (which, for purposes of this
Agreement, shall mean damage or loss which would entitle Tenant to either abate
rent or terminate the Lease or is a type of casualty not fully covered by
insurance and would require the lessor under the Lease to repair the same at its
cost after Closing), Buyer may, at its option, elect either to:

(a) Terminate this Agreement, in which event all funds deposited with Closing
Attorney by Buyer plus any accrued and unpaid interest thereon shall be
immediately returned to Buyer and thereafter neither party shall have any
further rights or obligations hereunder; or

(b) Continue this Agreement in effect, in which event, upon the Closing, there
shall be credited to the Purchase Price the amount of any deductible under
Seller’s casualty insurance (for a casualty loss) and thereafter Seller shall
assign to Buyer any compensation, awards, or other payments or relief Seller has
received or is entitled to receive which result from such casualty or
condemnation proceeding.

If such casualty or proceeding relates to or may result in a loss which does not
constitute a material portion of the Property, the amount of such loss shall be
agreed upon by the parties in good faith and be credited to the Purchase Price
upon the Closing, or if the parties cannot agree upon such credit, then there
shall be credited to the Purchase Price the amount of any deductible under
Seller’s casualty insurance (for a casualty loss) and thereafter Seller shall
assign to Buyer any compensation, awards, or other payments or relief Seller has
received or is entitled to receive which result from such casualty or
condemnation proceeding.

16. Costs and Expenses. The cost for recording fees and documentary transfer
taxes in connection with this Closing, premiums for the Title Policy (excluding
the cost of all endorsements) and all escrow fees to the Closing Attorney shall
be paid by Seller. The cost of any Survey or endorsements to the Title Policy
required by Buyer shall be paid by Buyer. All other costs and expenses shall be
allocated between Buyer and Seller in accordance with customary practice in the
county in which the Property is located.

17. Prorations. The following items shall be apportioned by the parties as of
the Closing:

(a) Rents and other receivables under the Lease (collectively, “Rents”) shall be
accounted for as follows:

(i) Rents due and payable in the month of the Closing shall be prorated between
Buyer and Seller on the basis that Seller has collected all current Rents;

 

-15-



--------------------------------------------------------------------------------

(ii) Buyer shall be entitled to all Rents and other receivables accruing after
the Closing;

(iii) Rents and other charges which at Closing are thirty (30) or more days past
due (“Delinquent Rents”) shall not be prorated. After the Closing, any action
taken by Seller against Tenant related to Delinquent Rents shall be a personal
action against Tenant and shall not affect the Lease or Buyer’s or Tenant’s
rights thereunder. For a period of thirty (30) days after the Closing, Buyer
shall use reasonable efforts to collect Delinquent Rents, but such undertaking
shall not be deemed to obligate Buyer to extend any funds or institute any legal
proceedings of any kind. Rents and other amounts received by Buyer within thirty
(30) days after Closing from a tenant owing Delinquent Rent shall be applied
(A) first, to all of Buyer’s costs of collection incurred with respect to such
tenant (including, without limitation, attorneys’ fees), (B) second, to rents
due for the month in which such payment is received by Buyer, (C) third, to
rents attributable to any period after the Closing which are past due on the
date of receipt, and (D) then, to Delinquent Rents. Seller shall promptly remit
to Buyer all sums received by Seller from Tenant after Closing other than for
rents for which Buyer received credit hereunder;

(iv) Reserved; and

(v) Buyer shall be credited and Seller shall be charged with any security
deposits or advance rentals in the nature of security deposits made by Tenant
under the Lease.

(b) Seller shall pay all charges for deliveries made, insurance provided and
services rendered to the Property up to the Closing. Any items on order but
undelivered as of the Closing will be reviewed and accepted or cancelled as
desired by Buyer without cost to Buyer.

(c) To the extent not paid by Tenant, real property taxes with respect to the
Land and Improvements based upon the latest available tax information such that
Seller shall be responsible for all such taxes levied against the Property to
and including the day prior to the Closing (including, without limitation, any
supplemental taxes levied against the Property and assessed after the Closing
for any periods prior to the Closing) and Buyer shall be responsible for all
taxes and assessments levied against the Property after the day prior to the
Closing. In the event Seller receives any payment from Tenants for any taxes,
Seller shall credit Buyer for all such amounts received. In the event the actual
real property taxes differ from the latest available information used to prorate
such amounts, Buyer and Seller shall re-prorate such amounts promptly upon
receipt of information regarding such actual amounts.

(d) To the extent Tenant is not required to pay for such items under the Lease,
utilities, services and operating expenses with respect to the Land and the
Improvements based upon the latest available information, such that Seller shall
be responsible for all such costs and expenses to and including the day prior to
the Closing and Buyer shall be responsible for all such costs and expenses
(except any management, service, maintenance or leasing fees and expenses
pursuant to contracts not previously approved by Buyer during the Inspection
Period) after the day prior to the Closing. Seller shall endeavor to have all
meters read for all utilities servicing the Property including, without
limitation, water, sewer, gas and electricity, for the period to and including
the day prior to the Closing and shall pay all bills rendered on the basis of
such readings. If, on the Closing, Seller is unable to have any utility meters
read, Buyer and Seller shall estimate the amount of such bills based on the
immediately preceding utility bills, and such amount shall be credited to Buyer
at the Closing. Premiums for casualty and liability insurance shall not be
prorated as Buyer will be obtaining its own such insurance upon the Closing.

 

-16-



--------------------------------------------------------------------------------

If any errors or omissions are made regarding adjustments and prorations as set
forth above, the parties shall make the appropriate corrections promptly upon
the discovery thereof. If any estimations are made at the Closing regarding
adjustments or prorations (including, without limitation, with respect to
utility charges, operating costs and expenses and supplemental tax bills
relating to the Property), the parties shall make the appropriate correction
promptly when accurate information becomes available. Any corrected adjustment
or proration shall be paid in cash to the party entitled thereto promptly upon
demand. The foregoing provisions of this paragraph shall survive the Closing.

18. Disbursements and Other Actions by Closing Attorney.

(a) Upon the Closing, Closing Attorney shall promptly undertake all of the
following in the manner indicated:

(i) Cause the Special Warranty Deed (and any other documents which the parties
hereto may mutually direct) to be recorded in the Official Records of
Hillsborough County, State of Florida;

(ii) Disburse all funds deposited with Closing Attorney by Buyer towards payment
of the Purchase Price for the Property as follows:

(A) Deduct therefrom all items chargeable to the account of Seller pursuant
hereto;

(B) The remaining balance of the funds so deposited by Buyer towards payment of
the Purchase Price shall be disbursed to Seller promptly upon the Closing;

(iii) Disburse from funds deposited by Buyer with Closing Attorney towards
payment of all closing costs chargeable to the account of Buyer pursuant hereto
such monies as are necessary to pay all such closing costs of Buyer, and
disburse the balance of such funds, if any, to Buyer.

(iv) Deliver the Lease and related documents, Estoppel Certificate, original
contracts, Bill of Sale, General Assignment, Certification of Representations
and Warranties, Certification re Withholding, and counterparts of the Closing
Statement, the Assignment of Lease and Assignment of Contracts executed by
Seller to Buyer;

(v) Deliver counterparts of the Closing Statement, the Assignment of Lease and
the Assignment of Contracts executed by Buyer to Seller;

(vi) Mail the approved form of letter to the Tenant advising them of this
transaction; and

(vii) Deliver to both Buyer and Seller copies of all documents delivered to
either party hereto or recorded pursuant to this Agreement.

19. Real Estate Reporting Person. Closing Attorney is hereby instructed to
comply with all applicable Federal, state and local reporting and withholding
requirements relating to the close of this

 

-17-



--------------------------------------------------------------------------------

transaction. Closing Attorney is hereby designated the “real estate reporting
person” for purposes of Section 6045 of Title 26 of the United States Code and
Treasury Regulation 1.6045 4 and any instructions or settlement statement
prepared by Closing Attorney shall so provide. Upon the consummation of the
transaction contemplated by this Agreement, Closing Attorney shall, in addition
to complying with any applicable state and local requirements, file Form 1099
information return and send the statement to Seller if required under the
aforementioned statute and regulation.

20. Partial Invalidity. If any portion of this Agreement shall be declared by
any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from this Agreement and the remaining parts
hereof shall remain in full force and effect as fully as though such invalid,
illegal or unenforceable portion had never been part of this Agreement.

21. Attorneys’ Fees. In the event of any dispute, including without limitation,
the bringing of any action or suit by a party hereto at law or equity against
another party hereto by reason of any breach of any of the covenants or
agreements or any inaccuracies in any of the representations and warranties on
the part of the other party arising out of this Agreement, then, in that event,
the prevailing party in such action or dispute, whether by final judgment or
out-of-court settlement, shall be entitled to have and recover of and from the
other party all costs and expenses of suit, including actual attorneys’ fees.

22. Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be personally delivered or sent, to the applicable
addresses set forth below, by registered or certified mail, postage prepaid,
return receipt requested, or delivered via a reliable overnight courier such as
Federal Express, and shall be deemed received upon the earlier of (a) if
personally delivered or via overnight courier, the date of delivery to the
address of the person to receive such notice; or (b) if mailed, upon the date of
receipt as disclosed on the return receipt.

 

To Buyer:

   O’Donnell Acquisitions, LLC    3 San Joaquin Plaza, Suite 160    Newport
Beach, California 92660    Attn: Douglas O’Donnell    Telephone: 949-718-9898   
Facsimile: 949-718-9393    Email: dod@odonnellgroup.com

With a copy to:

   Rutan & Tucker, LLP    611 Anton Blvd., Suite 1400    Costa Mesa, California
92626    Attn: Shawn D. Monterastelli, Esq.    Telephone: 714-338-1866   
Facsimile: 714-546-9035    Email: smonterastelli@rutan.com

To Seller:

   Flowbake Tampa East, LLC    1180 Ponce De Leon Blvd. #801A    Clearwater, FL
33756    Attn: William B. Shirley    Telephone: (727) 584-6405    Facsimile:
(727) 581-9295    Email: bradshirley@gmail.com

 

-18-



--------------------------------------------------------------------------------

With a copy to:

   J. Paul Raymond, Esq.    Macfarlane, Ferguson & McMullen, P.A.    625 Court
Street, Suite 200    Clearwater, FL 33756    Telephone: (727)441-8966   
Facsimile: (727) 442-8470    E-Mail: JPR @ MACFAR.COM

To Closing Attorney:

   See page 1 of this Agreement

Notice of change of address shall be given by written notice in the manner
detailed in this paragraph. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.

23. Brokers. Upon the Closing, Seller shall pay all brokerage commissions due in
connection with this transaction, including to Seller’s broker Colliers
International, and Seller hereby agrees to protect, defend, indemnify and hold
Buyer free and harmless therefrom. Buyer represents that it has had no dealings
with any other broker related to this Property, and Buyer hereby agrees to
protect, defend, indemnify and hold Seller free and harmless from any other
brokerage claims arising from Buyer’s conduct. The foregoing indemnity shall
survive the Closing or any termination of this Agreement.

24. Survival. The covenants, agreements, representations and warranties of both
Buyer and Seller set forth in this Agreement shall survive the Closing for a
period of one (1) year.

25. Required Actions of Buyer and Seller; Cooperation of Seller. Buyer and
Seller agree to execute such instruments and documents and to diligently
undertake such actions as may be required in order to consummate the purchase
and sale herein contemplated and shall use their best efforts to accomplish the
Closing in accordance with the provisions hereof. In addition, Seller agrees to
cooperate with Buyer in Buyer’s efforts to obtain any permits, approvals,
licenses, reviews or inspections by or from governmental agencies which Buyer
may wish to obtain during the term of this Agreement and, in connection
therewith, Seller shall, as owner of the Property, execute such affidavits,
applications and other documents as Buyer may reasonably request; provided,
however, that Seller shall incur no cost, expense or liability therefor.

26. Time of Essence. Time is of the essence of each and every term, condition,
obligation and provision hereof.

27. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be fully effective as an original and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by facsimile or electronic transmission (for example, through
email transmission of PDF files) shall be equally as effective as delivery of an
original executed counterpart. Any party delivering an executed counterpart of
this Agreement by facsimile or electronic transmission also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability and
binding effect of this Agreement. Signature and acknowledgement pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one (1) document.

28. Captions. Any captions to, or headings of, the sections, paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof.

 

-19-



--------------------------------------------------------------------------------

29. No Obligations to Third Parties. The execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate any of the
parties thereto, to any person or entity other than the parties hereto.

30. Exhibits. The exhibits attached hereto are hereby incorporated herein by
this reference.

31. Amendment to this Agreement. The terms of this Agreement may not be modified
or amended except by an instrument in writing executed by each of the parties
hereto.

32. Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereof.

33. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

34. Fees and Other Expenses. Except as otherwise provided herein, each of the
parties shall pay its own fees and expenses in connection with this Agreement.

35. Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT BETWEEN THE
BUYER AND SELLER IN CONNECTION WITH THIS TRANSACTION, AND ANY ORAL OR PAROLE
AGREEMENTS, REPRESENTATIONS OR WARRANTIES EXISTING BETWEEN THE BUYER AND SELLER
RELATING TO THIS TRANSACTION WHICH ARE NOT EXPRESSLY SET FORTH HEREIN AND
COVERED HEREBY SHALL BE DEEMED CANCELED AND OF NO FURTHER FORCE AND EFFECT. THE
PARTIES HERETO INTEND THAT A COURT OR FINDER OF FACT SHALL FIND THAT THIS
AGREEMENT IS THE FINAL EXPRESSION OF THE PARTIES’ AGREEMENT WITH RESPECT TO THE
MATTERS CONTAINED HEREIN, THAT THIS AGREEMENT IS INTENDED TO BE THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT, AND THAT THE TERMS CONTAINED
HEREIN SHALL NOT BE EXPLAINED OR SUPPLEMENTED BY COURSE OF DEALING OR USAGE OF
TRADE OR BY COURSE OF PERFORMANCE.

36. Successors and Assigns. This Agreement and all of the terms, conditions and
provisions hereof shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties hereto. Seller shall not assign
its rights or obligations hereunder without the prior written consent of Buyer.
Buyer has the absolute right to assign its rights and obligations under this
Agreement to either (a) any affiliate of Buyer or any entity in which Douglas
O’Donnell has a direct or indirect ownership or controlling interest or (b) any
other person or entity with the prior written approval of Seller, which approval
shall not be unreasonably withheld (either being hereafter referred to as a
“Permitted Transferee”). If the rights and obligations of Buyer hereunder shall
be assigned by Buyer to a Permitted Transferee, (i) the assignor shall be
released from any obligation or liability hereunder, except for the indemnity
obligations in Section 6 above to the extent arising out of events occurring
prior to such assignment, (ii) such Permitted Transferee shall be substituted as
Buyer hereunder and shall be entitled to the benefit of and may enforce Seller’s
covenants, representations and warranties hereunder as if such Permitted
Transferee were the original Buyer hereunder, and (iii) such Permitted
Transferee shall assume all obligations and liabilities of Buyer hereunder,
subject to any limitations of such liabilities and obligations hereunder or
provided by law.

37. Reserved.

 

-20-



--------------------------------------------------------------------------------

38. Default.

(a) If any of Seller’s representations and warranties contained herein shall not
be materially true and correct, or if Seller shall have failed to perform any of
the covenants and agreements contained herein to be performed by Seller within
the time for performance as specified herein (including Seller’s obligation to
close), Buyer may elect to (i) terminate Buyer’s obligations under this
Agreement by written notice to Seller with a copy to Closing Attorney, or
(ii) close, in which event Buyer may file an action for specific performance of
this Agreement to compel Seller to close and/or cure such default, in whole or
in part, or (iii) refuse to close by written notice to Seller with a copy to
Closing Attorney, and Buyer shall be entitled to pursue an action for
reimbursement of Buyer’s out-of-pocket costs incurred in connection with this
Agreement.

(b) IF BUYER FAILS TO PURCHASE THE PROPERTY TO THE EXTENT REQUIRED BY THIS
AGREEMENT, THEN, IN ANY SUCH EVENT, SELLER MAY TERMINATE THIS AGREEMENT AND
SELLER SHALL THEREUPON BE RELEASED FROM ITS OBLIGATIONS HEREUNDER. BUYER AND
SELLER AGREE THAT IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX ACTUAL
DAMAGES IN THE CASE OF BUYER’S DEFAULT IN IT’S FAILURE TO PURCHASE THE PROPERTY,
THAT THE DEPOSIT AND THE ADDITIONAL DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S
DAMAGES IN SUCH EVENT, AND THAT IN THE EVENT OF A BREACH BY BUYER AS DESCRIBED
ABOVE, PROVIDED SELLER IS NOT ALSO THEN IN DEFAULT HEREUNDER, THE CLOSING
ATTTORNEY, UPON INSTRUCTIONS FROM SELLER TO DO SO, SHALL DISBURSE THE DEPOSIT
AND THE ADDITIONAL DEPOSIT TO SELLER, IN WHICH EVENT SELLER AND BUYER SHALL BE
RELIEVED FROM ALL LIABILITY HEREUNDER. RECEIPT OF SUCH FUNDS SHALL BE SELLER’S
SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF A BREACH BY BUYER AS DESCRIBED ABOVE
AND SELLER HEREBY WAIVES ANY RIGHT IT MAY HAVE AT LAW OR IN EQUITY TO COMPEL
SPECIFIC PERFORMANCE OF THIS AGREEMENT BY BUYER. CLOSING ATTORNEY IS HEREBY
RELEASED FROM ANY AND ALL LIABILITY WITH REGARD THERETO. SELLER AND BUYER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS PARAGRAPH
AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.
NOTWITHSTANDING THE FOREGOING, THIS SECTION 37(B) SHALL NOT APPLY TO ANY RIGHTS
OF SELLER OR OBLIGATIONS OF BUYER WITH RESPECT TO BUYER’S OBLIGATIONS UNDER
SECTION 6 ABOVE.

 

    

 

    

 

        Seller’s Initials      Buyer’s Initials   

39. Computation of Periods. All periods of time referred to in this Agreement
shall include all Saturdays, Sundays and Florida or national holidays, unless
the period of time specifies business days; provided that, if the date or last
date to perform any act or give a notice with respect to this Agreement shall
fall on a Saturday, Sunday or a Florida or national holiday, such act or notice
may be timely performed or given on the next succeeding day which is not a
Saturday, Sunday or a Florida or national holiday. All prorations shall be made
on an “actual days” basis, based on a 365-day year.

40. Indemnification of Closing Attorney.

(a) If this Agreement or any matter relating hereto shall become the subject of
any litigation or controversy, Buyer and Seller agree, jointly and severally, to
hold Closing Attorney

 

-21-



--------------------------------------------------------------------------------

free and harmless from any loss or expense, including attorneys’ fees, that may
be suffered by it by reason thereof, except for losses or expenses which may
arise from Closing Attorney’s negligent or willful misconduct. If conflicting
demands are made or notices served upon Closing Attorney with respect to this
Agreement, the parties expressly agree that Closing Attorney shall be entitled
to file a suit in interpleader and obtain an order from the court requiring the
parties to interplead and litigate their several claims and rights among
themselves. Upon the filing of the action in interpleader, Closing Attorney
shall be fully released and discharged from any obligations imposed upon it by
this Agreement.

(b) Closing Attorney shall not be liable for the sufficiency or correctness as
to form, manner, execution or validity of any instrument deposited with it, nor
as to the identity, authority or rights of any person executing such instrument,
nor for failure to comply with any of the provisions of any agreement, contract
or other instrument filed with Closing Attorney or referred to herein. Closing
Attorney’s duties hereunder shall be limited to the safekeeping of such money,
instruments or other documents received by it as Closing Attorney, and for their
disposition in accordance with the terms of this Agreement.

41. Mutual Covenant of Good Faith and Fair Dealing. Buyer and Seller covenant to
each other to act in good faith and fair dealing with respect to each of their
rights and obligations under this Agreement. As part of this covenant, Seller
shall not market the Property or negotiate or enter into any agreement for the
sale of any portion of the Property to another party during the pendency of this
transaction.

42. Revocable Offer. Until the execution and delivery of this Agreement by
Seller, this Agreement shall constitute an offer by Buyer to purchase the
Property from Seller, which offer is revocable, at will, by Buyer. In any event,
if this Agreement is not executed by Seller and returned to Buyer on or before
August 31, 2012, this offer shall automatically be deemed revoked and this
Agreement shall be deemed a nullity.

43. Seller’s Election of 1031 Exchange. Buyer agrees to cooperate with Seller if
Seller elects to consummate the transaction set forth in this Agreement as a
“like-kind exchange” within the purview and meaning of section 1031 of the
Internal Revenue Code of 1986, as amended (“1031 Exchange”) including, without
limitation, executing documents reasonably requested by Seller to effectuate
such 1031 Exchange which are in form and content acceptable to Buyer; provided,
however, that:

(a) The purchase and sale of the Property shall not be conditioned upon the
consummation of the 1031 Exchange;

(b) In no event shall Seller be relieved from liability under this Agreement or
any other escrow instructions, exhibits or documents to be executed in
connection herewith including, without limitation, with respect to
representations, warranties and indemnities of Seller to Buyer under this
Agreement and its exhibits;

(c) The consummation of the 1031 Exchange shall be at no liability, risk or
expense to Buyer, and Seller hereby agrees to and shall protect, indemnify,
defend and hold Buyer free and harmless from all losses, costs, claims,
liabilities, lawsuits, demands and damages, including any attorneys’ fees and
expenses, incurred in connection therewith; and

(d) The consummation of the 1031 Exchange shall not delay or extend the Closing
Date.

 

-22-



--------------------------------------------------------------------------------

44. INDEPENDENT COUNSEL. EACH PARTY TO THIS AGREEMENT ADMITS, ACKNOWLEDGES AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH AND BE REPRESENTED BY
INDEPENDENT COUNSEL OF SUCH PARTIES’ CHOICE IN CONNECTION WITH THE NEGOTIATION,
EXECUTION AND AMENDMENT OF THIS AGREEMENT. EACH PARTY FURTHER ADMITS,
ACKNOWLEDGES AND REPRESENTS THAT IT HAS NOT RELIED ON ANY REPRESENTATION OR
STATEMENT MADE BY ANY OF THE ATTORNEYS AND REPRESENTATIVES OF THE OTHER PARTY
WITH REGARD TO THE SUBJECT MATTER, BASIS, OR EFFECT OF THIS AGREEMENT.

45. Construction. As used in this Agreement, the masculine, feminine or neuter
gender and the singular or plural numbers shall each be deemed to include the
other whenever the context indicates. This Agreement shall be construed as a
whole and in accordance with its fair meaning, the captions being for
convenience only and not intended to fully describe or define the provisions in
the portions of the Agreement to which they pertain. Each Party hereto, and
counsel for each Party hereto, has reviewed and revised this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
or construction of this Agreement. Nothing contained herein shall be construed
so as to require the commission of any act contrary to law, and wherever there
is any conflict between any provision contained herein and any present or future
statute, law, ordinance or regulation contrary to which the Parties have no
legal right to contract, the latter shall prevail but the provision of this
document that is affected shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law.

46. Confidentiality. Each party agrees that it shall maintain strict
confidentiality with respect to the negotiations concerning, and the business
and financial terms and provisions of, this Agreement to the extent such
information is not already in the public domain as of the Effective Date or has
not been publicly disclosed with authorization by the other party hereto, and no
press or other publicity release or communication to the general public
concerning the terms of this Agreement will be issued without the prior approval
of the other party. Notwithstanding the foregoing, either party may disclose
such information (i) to those employed or engaged by such party or any
representative of such party who is actively and directly participating in the
evaluation of the Property or the negotiation, execution and performance of this
Agreement, including, without limitation, attorneys, mortgage and real estate
brokers, accountants, engineers and other consultants, contractors, potential
lenders, and potential or existing investors, in each case provided such
person(s) are informed of the confidential nature of such information and agree
to maintain the confidential nature thereof; (ii) to governmental or
quasi-governmental authorities or agencies (including taxing authorities) in
connection with such party’s use, operation or maintenance of the Property;
(iii) as required by applicable law or as may be required for any disclosure or
filing requirements of the Securities and Exchange Commission, the Securities
Act of 1933, as amended (the “Securities Act”), the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules promulgated thereunder or
any authority governing disclosure filings required by applicable law, including
without limitation, those applicable to reporting by public companies and real
estate investment trusts, or as required court order or subpoena (it being
specifically understood and agreed that anything set forth in a registration
statement or any other document filed pursuant to law will be deemed required by
law); or (iv) as necessary to enforce the terms of this Agreement.
Notwithstanding the foregoing, in the event any such information is made
publicly available in accordance with the terms of this Section, then such
information may be used in any collateral sales material used in connection with
a public offering of securities by the Buyer and/or the Registered Company (as
defined in Section 37 above). This confidentiality provision shall survive the
Closing and any termination of this Agreement.

47. No Joint Venture. The relationship of Seller and Buyer hereunder is and will
be that of seller and buyer, and none of the provisions of this Agreement are
intended to create any relationship other than seller and buyer. No agency,
partnership, joint venture or other relationship is intended hereby,

 

-23-



--------------------------------------------------------------------------------

and neither party shall be deemed the agent, servant, employee, partner or joint
venturer of the other party. Seller and Buyer shall not, in any way or for any
reason, be deemed to have become a partner of the other in the conduct of its
business or otherwise, or a joint venturer. In addition, by virtue of this
Agreement, there shall not be deemed to have occurred a merger or any joint
enterprise between Buyer and Seller.

DISCLOSURE SUMMARY

BUYER SHOULD NOT RELY ON THE SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF
PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS
OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY
QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE
FOR INFORMATION.

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT.

[signatures on following page]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

“SELLER”

  FLOWBAKE TAMPA EAST, LLC, a Florida limited liability company   By:  

/s/ William Shirley

  Name:  

William Shirley

  Title:  

President

“BUYER”

  O’DONNELL ACQUISITIONS, LLC, a California limited liability company   By:  

/s/ Douglas D. O’Donnell

    Douglas D. O’Donnell, as Trustee of the DOD Trust dated August 29, 2002, its
sole member

CLOSING ATTORNEY APPROVES THE CLOSING

PROVISIONS AND SPECIFIC INSTRUCTIONS TO

CLOSING ATTORNEY SET FORTH IN THE FOREGOING

AGREEMENT AND AGREES TO ACT IN ACCORDANCE

THEREWITH.

September     , 2012

 

CLOSING ATTORNEY:

 

  MACFARLANE, FERGUSON & MCMULLEN, P.A.   By:  

/s/ J. Paul Raymond

    J. Paul Raymond, Esq.  

 

-25-



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

[attached hereto]

 

-26-



--------------------------------------------------------------------------------

EXHIBIT “B”

INTENTIONALLY OMITTED

 

-27-



--------------------------------------------------------------------------------

EXHIBIT “C”

 

RECORDING REQUESTED BY:

  

AND WHEN RECORDED MAIL TO:

  

 

  

 

  

 

  

 

MAIL TAX STATEMENTS TO:   

Same

 

     APN No.                                          
                                                    (Space Above For Recorder’s
Use)

SPECIAL WARRANTY DEED

[insert standard Florida form of special warranty deed]

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed as of
                    , 2012.

 

GRANTOR:

 

 

  ,   a  

 

    By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

[insert notary acknowledgement acceptable to Hillsborough County Recorder]

 

-28-



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION

 

-29-



--------------------------------------------------------------------------------

EXHIBIT “D”

INTENTIONALLY OMITTED

 

-30-



--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT OF LEASE

THIS ASSIGNMENT OF LEASE (“Assignment”) is executed as of                     ,
20    , by and between                                          , a
                    (“Assignor”), and                     , a
                    (“Assignee”), with reference to the following:

R E C I T A L S:

A. Concurrently herewith, Assignor is conveying to Assignee its interest in the
real property more particularly described on Exhibit “1” attached hereto and by
this reference made a part hereof, together with the improvements and personal
property located thereon (herein referred to collectively as the “Property”)
pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of                     , 2012, by and between Assignor, as
“Seller”, and Assignee, as “Buyer” (“Agreement”).

B. Assignor is the landlord under that certain lease (the “Lease”), which Lease
Assignor has agreed to assign to Assignee and Assignee has agreed to assume upon
its purchase of the Property. The Lease and the security deposit (“Security
Deposits”) with respect to such Lease are more particularly described on
Exhibit “2” attached hereto and incorporated herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Assignment and Assumption. Assignor hereby assigns, conveys, transfers and
sets over unto Assignee any and all right, title and interest of Assignor in and
to the Lease, and Assignee hereby accepts said assignment and assumes all of
Assignor’s obligations, duties and responsibilities under the Lease commencing
on the transfer of the Property to Assignee (“Closing”) including, without
limitation, the obligation to repay the Security Deposits to the Tenant.

2. Indemnification. Assignor agrees to protect, indemnify, defend and hold
Assignee harmless from and against all claims, obligations and liabilities
arising out of or relating to, directly or indirectly, in whole or in part, the
Lease, prior to the Closing so long as such are not the result of any action or
inaction by Assignee after the Closing. Assignee agrees to protect, indemnify,
defend and hold Assignor harmless from and against all claims, obligations and
liabilities arising out of or relating to, directly or indirectly, in whole or
in part, the Lease, from and after the Closing.

3. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

4. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of Florida.

5. Further Assurances. Assignor and Assignee each agree to execute and deliver
to the other party, upon demand, such further documents, instruments and
conveyances, and shall take such further actions as are necessary or desirable
to effectuate this Assignment.

 

-31-



--------------------------------------------------------------------------------

6. Attorneys’ Fees; Costs. Upon the bringing of any action, suit or arbitration
by either party against the other arising out of this Assignment or the subject
matter hereof, the party in whose favor final judgment shall be entered shall be
entitled to recover from the other party all costs and expenses of suit
including, without limitation, reasonable attorneys’ fees and costs.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

 

“ASSIGNOR”

 

 

  ,

  a   

 

 

  By:   

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

“ASSIGNEE”

 

 

  ,

  a  

 

 

  By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

 

-32-



--------------------------------------------------------------------------------

EXHIBIT “1”

DESCRIPTION OF PROPERTY

 

-33-



--------------------------------------------------------------------------------

EXHIBIT “2”

DESCRIPTION OF LEASE AND SECURITY DEPOSIT

 

-34-



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT OF CONTRACTS

THIS ASSIGNMENT OF CONTRACTS (“Assignment”) is executed as of             ,
20    , by and between                     , a                     (“Assignor”),
and                     , a                     (“Assignee”), with reference to
the following:

R E C I T A L S:

A. Concurrently herewith, Assignor is conveying to Assignee its interest in the
real property more particularly described on Exhibit “1” attached hereto and by
this reference made a part hereof, together with the improvements and personal
property located thereon (herein referred to collectively as the “Property”),
pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of                     , 2012, by and between Assignor, as
“Seller”, and Assignee, as “Buyer” (“Agreement”).

B. Assignor has entered into, or is otherwise bound by, certain contracts for or
affecting the maintenance, repair, improvement and/or development (“Contracts”)
of the Property, which Contracts Assignor has agreed to assign to Assignee upon
its purchase of the Property. The Contracts are more particularly described on
Exhibit “2” attached hereto and incorporated herein.

C. This Assignment is executed to effectuate the transfer to Assignee of all of
Assignor’s right, title and interest in and to the Contracts and other rights
pursuant to the provisions of the Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Assignment and Assumption. Assignor hereby assigns, conveys, transfers and
sets over unto Assignee any and all right, title and interest of Assignor in and
to the Contracts, and Assignee hereby accepts such assignment and assumes all of
Assignor’s obligations, responsibilities and duties under the Contracts
commencing on the transfer of the Property to Assignee (“Closing”).

2. Indemnification. Assignee agrees to protect, indemnify, defend and hold
Assignor harmless from and against all claims, obligations and liabilities
arising out of or relating to, directly or indirectly, in whole or in part, the
Contracts, from and after the Closing. Assignor agrees to protect, indemnify,
defend and hold Assignee harmless from and against all claims, obligations and
liabilities arising out of or relating to, directly or indirectly, in whole or
in part, the Contracts, prior to the Closing.

3. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of Florida.

4. Further Assurances. Assignor and Assignee each agree to execute and deliver
to the other party, upon demand, such further documents, instruments and
conveyances, and shall take such further actions, as are necessary or desirable
to effectuate this Assignment.

 

-35-



--------------------------------------------------------------------------------

5. Attorneys’ Fees; Costs. Upon the bringing of any action, suit or arbitration
by either party against the other arising out of this Assignment or the subject
matter hereof, the party in whose favor final judgment shall be entered shall be
entitled to recover from the other party all costs and expenses of suit
including, without limitation, reasonable attorneys’ fees and costs.

6. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

 

“ASSIGNOR”

 

 

  ,   a  

 

    By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

“ASSIGNEE”

       

 

  ,   a  

 

    By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

 

-36-



--------------------------------------------------------------------------------

EXHIBIT “1”

DESCRIPTION OF PROPERTY

 

-37-



--------------------------------------------------------------------------------

EXHIBIT “2”

CONTRACTS

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “G”

BILL OF SALE

Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions (“Agreement”) dated as of                     , by and between
                    , a                     (“Assignor”), and
                    , a                     (“Assignee”), and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor does hereby absolutely and unconditionally give, grant,
bargain, sell, transfer, set over, assign, convey, release, confirm and deliver
unto Assignee, Assignor’s right, title and interest in the furniture, fixtures,
equipment, appliances, tools, machinery, supplies, building materials and other
personal property of every kind and character (“Personal Property”) owned by
Assignor, attached to, appurtenant to, located in, or used in connection with
the operation of the improvements situated on the real property described in
Exhibit “1” attached hereto and incorporated herein.

Assignor represents and warrants to Assignee that it has good and marketable
title to each and all of the Personal Property, free and clear of any other
claims, encumbrances or security interests, and hereby agrees to indemnify,
defend and hold Assignee free and harmless from any and all losses, costs,
expenses, claims, liabilities, causes of action, demands and damages of any kind
or character whatsoever, including, without limitation, attorneys’ fees, arising
out of the inaccuracy or claimed inaccuracy of the foregoing representation and
warranty.

Assignor hereby further covenants that it will, at any time and from time to
time upon written request therefor, execute and deliver to Assignee, its
successors, nominees or assigns, such documents as it or they may reasonably
request in order to fully assign and transfer to and vest in Assignee or its
successors, nominees and assigns, and protect its or their right, title and
interest in all of the Personal Property and rights of Assignor intended to be
transferred and assigned hereby, or to enable Assignee, its successors, nominees
and assigns to realize upon or otherwise enjoy such rights and property.

This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Assignee
and Assignor.

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of Florida.

IN WITNESS WHEREOF, Assignor has executed this Bill of Sale this     day of
    , 20    .

 

“ASSIGNOR”

 

 

  ,   a  

 

 

 

  By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION OF PROPERTY

 

-3-



--------------------------------------------------------------------------------

EXHIBIT “H”

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (“Assignment”) is executed as of                     ,
20    , by                     , a                     (“Assignor”), in favor of
                    , a                     (“Assignee”), with reference to the
following:

R E C I T A L S:

A. Concurrently herewith, Assignor is conveying to Assignee its interest in the
real property more particularly described on Exhibit “1” attached hereto and by
this reference made a part hereof, together with the improvements and personal
property located thereon (herein referred to collectively as the “Property”),
pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of                     , 2012, by and between Assignor, as
“Seller”, and Assignee, as “Buyer” (“Agreement”).

B. Assignor owns and/or holds certain warranties, guaranties, licenses, permits,
plans, maps, name rights and other documents and instruments pertaining to the
Property, which Assignor has agreed to assign to Assignee upon its purchase of
the Property.

C. This Assignment is executed to effectuate the transfer to Assignee of all of
Assignor’s right, title and interest in and to any and all of the items referred
to above and other rights pursuant to the provisions of the Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby agrees as follows:

1. Warranties and Guaranties. Assignor hereby assigns, conveys, transfers and
sets over unto Assignee any and all of Assignor’s right, title and interest in
and to all guaranties, warranties, certificates and agreements from any
contractors, subcontractors, vendors or suppliers regarding their performance,
quality of workmanship and quality of materials supplied in connection with the
construction, manufacture, development, installation and operation of any and
all personal property, fixtures and improvements located on the Property. Seller
hereby appoints Buyer as Seller’s attorney-in-fact to act on behalf of Seller in
the event of a claim under any such warranty or guaranty. Seller agrees to
reasonably cooperate with Buyer in enforcing such warranties and guaranties

2. Governmental Approvals and Certificates. To the extent permissible by law,
Assignor hereby assigns, transfers, conveys and sets over unto Assignee any and
all of Assignor’s right, title and interest in and under any zoning, use,
occupancy and operating permits, and all other permits, licenses, approvals and
certificates to the extent same directly affect the Property.

3. Plans and Specifications. Assignor hereby assigns, conveys, transfers and
sets over unto Assignee any and all of Assignor’s right, title and interest in
and to all maps, plans, specifications and related documents prepared in
connection with the development, construction and operation of any and all
improvements located on the Property.

 

-4-



--------------------------------------------------------------------------------

4. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of Florida.

5. Further Assurances. Assignor agrees to execute and deliver to Assignor, upon
demand, such further documents, instruments and conveyances, and shall take such
further actions, as are necessary or desirable to effectuate this Assignment.

6. Attorneys’ Fees; Costs. Upon the bringing of any action, suit or arbitration
by Assignee against Assignor arising out of this Assignment or the subject
matter hereof, the party in whose favor final judgment shall be entered shall be
entitled to recover from the other party all costs and expenses of suit
including, without limitation, reasonable attorneys’ fees and costs.

7. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
set forth above.

 

“ASSIGNOR”

 

 

  ,   a  

 

 

 

  By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

 

-5-



--------------------------------------------------------------------------------

EXHIBIT “1”

DESCRIPTION OF PROPERTY

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “I”

CERTIFICATION OF REPRESENTATIONS AND WARRANTIES

THIS CERTIFICATION OF REPRESENTATIONS AND WARRANTIES is hereby made by
                    , a                      (“Seller”), to
                    , a                     (“Buyer”), in connection with that
certain Agreement of Purchase and Sale and Joint Escrow Instructions
(“Agreement”) dated as of                     , 2012, by which Buyer agreed to
purchase from Seller that certain improved real property located in the City of
                    , County of                     , State of
                    , and all improvements located thereon (collectively,
“Property”), all as more particularly described in the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Seller hereby covenants, represents and warrants to Buyer
(which covenants, representations and warranties shall survive the Closing, as
defined in the Agreement, for a period of one (1) year, to the best of Seller’s
knowledge, as follows:

[MATCH FINAL REPS IN PSA]

IN WITNESS WHEREOF, Seller has executed this Certification of Representations
and Warranties as of                     , 20    .

 

 

 

  ,   a  

 

    By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

 

-7-



--------------------------------------------------------------------------------

EXHIBIT “J”

CERTIFICATION RE WITHHOLDING

A. Certification of Non-Foreign Status. Section 1445 of the Internal Revenue
Code of 1986, as amended, provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person.

                    , a                     (“Transferor”), hereby certifies to
                    , a                     (“Transferee”), that withholding of
tax is not required upon the transfer of a U.S. real property interest by
Transferor to Transferee.

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification/social security number is
                            ; and

3. Transferor’s office/residence address is
                                         
                                         
                                                   .

B. General Provisions. Transferor understands that Transferee is relying on this
Certification in determining whether withholding is required upon said transfer.

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

Transferor hereby agrees to protect, indemnify, defend and hold Transferee
harmless from and against any and all obligations, liabilities, claims, losses,
actions, causes of action, rights, demands, damages, costs and expenses of every
kind, nature or character whatsoever (including, without limitation, actual
attorneys’ fees and court costs) incurred by Transferee as a result of
(a) Transferor’s failure to pay U.S. Federal or state income tax which it is
required to pay under applicable U.S. or state law; or (b) any false or
misleading statement contained herein.

Under penalty of perjury the undersigned declares that he/she/it has examined
this Certification and, to the best of his/her/its knowledge and belief, it is
true, correct and complete, and the undersigned further declares that he/she/it
has authority to sign this document on behalf of Transferor.

Date:                 , 20    

 

 

 

  ,   a  

 

    By:  

 

 

     Its:  

 

 

  By:  

 

 

     Its:  

 

 

 

-8-



--------------------------------------------------------------------------------

EXHIBIT “K”

TENANT ESTOPPEL CERTIFICATE

THIS TENANT ESTOPPEL CERTIFICATE (this “Estoppel”), is executed this            
day of             , 2012, by              (“Tenant”), to and in favor of
            , its successors and assigns and their respective lenders
(“Purchaser”).

R E C I T A L S:

Tenant is the lessee under that certain lease executed between Tenant and
                    (“Landlord”), dated                      (the lease and all
amendments thereto are hereinafter referred to as the “Lease”), covering all or
a portion of property legally described in Schedule I attached hereto and made a
part hereof (the “Property”).

NOW, THEREFORE, Tenant does hereby certify to Purchaser as follows:

Tenant hereby represents, acknowledges and agrees as follows:

(a) The Lease is in full force and effect and has not been amended, modified or
extended except as follows:

Attached hereto is a copy of the Lease and all amendments, addenda, supplements,
assignments or other agreements as between the landlord and the undersigned
relating thereto.

(b)The term of the Lease commenced on                     and will terminate on
                    .

(c) The current monthly rent payment under the Lease is $            . Rent has
been paid through . No advance rents have been prepaid except for the current
month.

(d) The improvements described in the Lease have been completed and accepted by
Tenant.

(e) The security deposit under the Lease is currently $            .

(f) Tenant has not sublet any portion of the leased premises or assigned any of
its rights under the Lease.

(g) Tenant is in full and complete possession of the premises demised under the
Lease, such possession having been delivered by the Landlord pursuant to the
Lease and having been accepted by the Tenant.

(h) Tenant has no existing claims, defenses or offsets under the Lease against
Landlord, no uncured default exists under the Lease, and no event has occurred
that would, except for the lapse of time, the giving of notice or both,
constitute a default.

 

-9-



--------------------------------------------------------------------------------

(i) There are no actions, whether voluntary or involuntary or otherwise, pending
against Tenant under any bankruptcy, insolvency or other similar laws of the
United States or any portion of its interest in the Property or the Lease.

(j) That the undersigned has not caused or permitted, nor is the undersigned
aware of, any release upon the Property or contamination of the Property by any
hazardous or toxic waste or substance (as defined under any federal, state or
local law, statute, ordinance or regulation), the undersigned is not aware of
any violation of any federal, state or local law, rule, regulation, statute or
ordinance relating to the presence or existence of any hazardous or toxic
substance or waste upon the Property and the undersigned hereby certifies that
it does not know or have reasonable cause to believe of the existence of any
hazardous or toxic substance or waste stored, used, or generated on, within or
beneath the Property, or transported to or from the Property, except as follows
[if none, so state]:

This Estoppel may be executed in any number of counterparts, each of which shall
be deemed to be an original but all of which when taken together shall
constitute one agreement. This Estoppel shall be binding upon Tenant and its
successors and assigns.

IN WITNESS WHEREOF, Tenant has executed this Estoppel the day and year first
above written.

 

TENANT:

 

By:     Name:  

 

Title:  

 

 

-10-



--------------------------------------------------------------------------------

EXHIBIT “1”

LEASE

 

-11-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

by and between

O’DONNELL ACQUISITIONS, LLC,

a California limited liability company

(“Buyer”)

and

FLOWBAKE TAMPA EAST, LLC,

a Florida limited liability company

(“Seller”)

September 10, 2012

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page   1.    Purchase and Sale      2    2.    Purchase Price      2
   3.    Closing      3    4.    Condition of Title      3    5.    Inspection
Period      4    6.    Buyer’s Inspection Rights      6    7.    Disclaimer Of
Warranties      7    8.    Buyer’s Representations and Warranties      7    9.
   Seller’s Representations and Warranties      8    10.    Covenants of Seller
     10    11.    Completion of the Asset      12    12.    Conditions of
Closing      13    13.    Deposits by Seller      13    14.    Deposits by Buyer
     15    15.    Damage or Condemnation Prior to Closing      15    16.   
Costs and Expenses      15    17.    Prorations      15    18.    Disbursements
and Other Actions by Closing Attorney      17    19.    Real Estate Reporting
Person      17    20.    Partial Invalidity      18    21.    Attorneys’ Fees   
  18    22.    Notices      18    23.    Brokers      19    24.    Survival     
19   

 

-i-



--------------------------------------------------------------------------------

          Page   25.    Required Actions of Buyer and Seller; Cooperation of
Seller      19    26.    Time of Essence      19    27.    Counterparts      19
   28.    Captions      19    29.    No Obligations to Third Parties      20   
30.    Exhibits      20    31.    Amendment to this Agreement      20    32.   
Waiver      20    33.    Applicable Law      20    34.    Fees and Other
Expenses      20    35.    Entire Agreement      20    36.    Successors and
Assigns      20    37.    Reserved      20    38.    Default      21    39.   
Computation of Periods      21    40.    Indemnification of Closing Attorney   
  21    41.    Mutual Covenant of Good Faith and Fair Dealing      22    42.   
Revocable Offer      22    43.    Seller’s Election of 1031 Exchange      22   
44.    INDEPENDENT COUNSEL      23    45.    Construction      23    46.   
Confidentiality      23    47.    No Joint Venture      23   

 

-ii-